TYSON, O. J.
(dissenting). In this case it- is clearly established that the appellee, a young, strong, and healthy man, not shown to be possessed of any estate, with a wife feeble and sick unto death with a painful and mortal disease, and constantly under the influence of narcotics, by .personal negotiation, with or without the. assistance of a brother, who was much in control, made an agreement with, his wife, who was childless and possessed of considerable-wealth, to make mutual wills *280each giving to the other all of his or her estate, and that he gave sole directions for the preparation of the will of his wife by his attorney, making him her sole devisee and legatee, and had the will executed at 9 o’clock at night, in the absence of the members of her family, some of whom lived in the same house with her and assisted in caring for her, and kept its execution a secret as long as she lived, not disclosing the fact of its execution until some time after her death. There is much uncontradicted evidence of the uniform fondness of the wife for her blood relations, and of declarations by her of an intention to leave her property in whole or in part to them.. There is also much evidence in the case, and other evidence which was in some instances improperly excluded, tending to show in a marked degree the mental incapacity of the wife, on the date of the execution of the instrument, to make a will. This evidence tending to show want of mental capacity, however, is opposed by other testimony tending to show a sound and disposing miud in the deceased. There is no dispute, however, that the testatrix was in a weak and feeble physical condition, and was practically confined to her bed and in the care of hired nurses, and constantly taking morphine, which facts, it is common knowledge, subdue and weaken more or less the will power and independence of the mind.
Under these well-proved and undisputed circumstances, the husband, commanding from his relation the very citadel of influence over the wife, conceived and carried, through by his own acts and interference the scheme of mutual wills, under which his feeble and death-stricken wife makes him her executor and sole devisee and legatee. He must have known that in a short time the gift of all his estate to his wife would be a lapsed legacy, on account of the death of -the beneficiary during his life ; and, if the transaction be sought to -be. sustained upon *281the idea of a contract inter vivos, it might well be stricken down upon the ground of fraud, being nothing more than a catching bargain, indicating fraud upon its face. This feature, however, should be disregarded, and the instrument purporting to be the will of the wife considered as a single act, by which she makes the husband the exclusive recipient of all her estate under the circumstances above detailed. There is no question of the right of a wife to give all her property to her husband, nor does the law regard such an act with the least suspicion or aversion. But the very sine qui non of valid testamentary disposition is the exercise of a free and untrammeled will in the execution of the instrument evidencing the gift; and to avoid the possibility of fraud, in cases when generally it is impossible of being affirmatively shown, the rule of law is firmly established that Avhen a person standing in confidential relations to another becomes by testamentary disposition the donee of that person’s property, and is shown to have been active in procuring the execution of the will, if not in dictating its entire conception and terms, the burden is upon him to show affirmatively and clearly, to the satisfaction of the court trying the issue, a complete severance of the relation at the time of the execution of the will. This is commonly done, and Ave do not see how it could well otherwise be done, by showing that the donee had the benefit of competent and independent advice prior to and in contemplation of the execution of the will. Our decisions are very full and direct to this point.—McQueen v. Wilson, 131 Ala. 606, 31 South. 94; Coghill v. Kennedy, 119 Ala. 658, 24 South. 459; Bancroft v. Otis, 91 Ala. 279, 8 South. 286, 24 Am. St. Rep. 904; Noble’s Adm’r v. Moses, 81 Ala. 540, 1 South. 217. 60 Am. Rep. 175; Harraway v. Harraway, 136 Ala. 499, 34 South. 836. See, also, 2 Pom. Eq. § 960.
*282In this case there was no severance of the relation shown, or that the wife had the benefit of competent and independent advice; and in the absence of such pi oof the presumption of undue influence has not been overcome, arising from the husband’s activity in procuring the execution of the will. In the opinion of the writer, the paper purporting to be a will should have been declared by the chancellor to be null and void, and the probate of it as a will by the probate court should have been vacated as prayed. The other members of the court, however, entertain the opinion that the chancellor’s decree was correct, and therefore should be affirmed.